Citation Nr: 0211532	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  99-00 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.

(The issues of whether new and material evidence has been 
submitted to reopen claims for service connection for 
arthritis of the lumbar spine and osteoarthritis, with 
chondromalacia, of the right and left knees are the subjects 
of a future decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active duty from February 19, 1974 to 
December 2, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO, in pertinent part, 
determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for bilateral knee, back, and psychiatric 
disabilities.  Jurisdiction of the appeal has been assumed by 
the Montgomery, Alabama RO.  

In November 2001 the Board remanded the case to the RO in 
response to the veteran's request for a hearing before a 
travel Member of the Board.

The veteran provided oral testimony before the undersigned 
Member of the Board at the RO in June 2002, a transcript of 
his testimony has been associated with the claims file.

The Board is undertaking additional development on the issues 
of whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
arthritis of the lumbar spine and osteoarthritis, with 
chondromalacia, of the right and left knees pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue. 


FINDINGS OF FACT

1.  In May 1984 the Board found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disability.  

2.  Evidence submitted since the Board's May 1984 decision 
bears directly and substantially on the issue at hand, is 
neither cumulative nor redundant, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence submitted since the May 1984 decision wherein the 
Board denied reopening the claim of entitlement to service 
connection for an acquired psychiatric  is new and material, 
and the veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7104(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the May 1984 
decision wherein the Board denied entitlement to service 
connection for a psychiatric disorder is reported in 
permanent part below.

The veteran's service medical records are silent for mention 
of a psychiatric disability.  



A June 1976 VA psychiatric examination report noted 
psychophysiologic musculoskeletal disorder with associated 
anxiety and depressive neurosis.  

In April 1978 the Board denied entitlement to service 
connection for an acquired psychiatric disability as not 
shown in active service.  The Board noted that such 
psychiatric disability was noted to have been of postservice 
origin without any nexus to active duty.

Medical records dated in the early 1980's refer to a 
personality disorder variously diagnosed.

In May 1984 the Board found that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for an acquired psychiatric disability.

The pertinent evidence submitted since the Board's decision 
of May 1984 includes private and VA medical records dating 
from approximately the mid 1980's referring to the presence 
of acquired psychiatric disabilities, variously diagnosed 
including schizophrenia.

In June 2002, the veteran was afforded a Travel Board hearing 
in Montgomery, Alabama, held before the undersigned.  The 
hearing transcript is on file.  The veteran claimed that he 
had an acquired psychiatric disability related to active 
duty.

A March 2002 private medical opinion from AAG, MD, the 
veteran's treating psychiatrist, shows the medical specialist 
reviewed many of the veteran's old medical records dating 
back to 1974.  The medical specialist recorded that the 
veteran had been variously diagnosed in the past early in his 
psychiatric treatment.  Specifically, he noted that in 
approximately 1974, a diagnosis of paranoid personality was 
noted.  

The medical specialist opined essentially that the previously 
diagnosed personality disorder in 1974, fell short of 
covering the severity of the veteran's psychiatric picture at 
that time.  The medical specialist noted that although the 
veteran demonstrated a personality disorder there was also 
evidence of a coexisting schizoaffective disorder, post-
traumatic stress disorder (PTSD), and obsessive compulsive 
disorder. 


Criteria

New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105;  38 C.F.R. §§ 20.1103, 20.1104.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7104(b) (West 1991); 38 C.F.R. § 20.1100 (2001).

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. 
§ 20.1105.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim will 
be reopened and the former disposition of the claim reviewed.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001); 
Manio v. Derwinski, 1 Vet. App. 140 (1991); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Evidence is considered new when it is not merely cumulative 
of other evidence in the record and is considered material 
when it is relevant and probative of the issue at hand.  

To justify a reopening of the claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in context of all the 
evidence, both new and old, would change the outcome.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

The evidence is "new" when it is not cumulative of evidence 
already of record and is not "material" when it could not 
possibly change the outcome of the case.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991).

"Material" evidence is evidence which is relevant to and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old 
and new, would change the outcome of the case.  
Smith v. Derwinski, 1 Vet. App. 171 (1992).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the Evans case, the United States Court of Appeals for 
Veterans Claims (CAVC) expounded upon the "two-step analysis" 
which must be conducted under 
38 U.S.C.A. § 5108.  




First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Second, if the evidence is new and material the Board must 
reopen the claim and review all of the evidence of record to 
determine the outcome of the claim on the merits.

The first step involves three questions: (1) Is the newly 
presented evidence "new" (not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record)? (2) Is 
it "probative" of the issue at hand? (3) If it is new and 
probative, then, in light of all the evidence of record, is 
there a reasonable possibility that the outcome of the claim 
on the merits would be changed?  

However, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit (CAFC) held that the CAVC impermissibly 
ignored the definition of "material evidence" adopted by the 
Department in 38 C.F.R. § 3.156 and without sufficient 
justification or explanation, rewrote the regulation to 
require, with respect to newly submitted evidence, that 
"there must be a reasonable possibility that new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome.  See, Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The CAFC held invalid the Colvin test 
for materiality as it was more restrictive than 38 C.F.R. § 
3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).



For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the CAVC 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
CAFC decision in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (CAFC. 
1996).  In accordance with the CAVC ruling in Barnett v. 
Brown, 8 Vet. App. 1 (1995), the Board is obligated to 
address the issue of new and material evidence regardless of 
whether the RO based its determination on that issue.  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  
66 Fed. Reg. 45,620, 45,629 (August 29, 2001).


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).

If the disorder is a psychosis, service connection may be 
granted if manifested to a compensable degree within one year 
following separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113, (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober  , 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  

In June 2002, the veteran was afforded a Travel Board hearing 
in Montgomery, Alabama, held before the undersigned.  The 
hearing transcript is on file.  

In July 2002 the veteran's representative submitted a private 
medical opinion in support of the veteran's claim. 

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.

The Board recognizes that there is indication of outstanding 
Social Security Administration (SSA) records regarding the 
awarding of disability benefits.  Such outstanding SSA 
records have no probative with respect to the issue on appeal 
as shown in the paragraphs below.  They are, however, 
relevant to the service connection claim.  Accordingly, a 
prolonged and detailed discussion of the Board's duty to 
assist in light of the VCAA is premature at this time.  
Additionally, the Board need not discuss the limited 
application of the VCAA in new and material evidence claims, 
given the favorable disposition of that issue as decided 
herein.


New and Material Evidence

The veteran seeks to reopen his claim of entitlement to 
service connection for a psychiatric disability previously 
denied by the Board in May 1984. 


When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

In May 1984, the Board determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a psychiatric disability since there 
was no evidence of an acquired psychiatric disability with 
nexus to service. 

The Board notes that the submitted evidence obtained in 
connection with the veteran's attempt to reopen his claim of 
service connection for an acquired psychiatric disability 
includes a medical opinion from the veteran's treating 
psychiatrist.  The private psychiatric specialist opined that 
the first manifestations of coexisting acquired psychiatric 
disabilities including a psychosis were present in 1974, a 
time proximate with active duty.  Such medical opinion was 
not previously available in May 1984.  

Importantly, since the added new medical evidence refers to 
the presence of coexisting acquired psychiatric disabilities 
at a time proximate with active duty, such evidence bears 
directly and substantially on the specific issue at hand and 
is neither cumulative nor redundant; and by itself or in 
combination with the other evidence, is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.

The additional evidence is both new and material as it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's acquired psychiatric 
disability, variously diagnosed.  Accordingly, the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disability, is reopened.  38 C.F.R. § 3.156(a).

As noted earlier, the Board is undertaking additional 
development on the issue of entitlement to service connection 
on a de novo basis for an acquired psychiatric disability, 
variously diagnosed, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this claim.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, variously diagnosed, the 
appeal is granted to this extent only.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

